UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report:May 17, 2011 EL PASO CORPORATION (Exact name of Registrant as specified in its charter) Delaware 1-14365 76-0568816 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) El Paso Building 1001 Louisiana Street Houston, Texas 77002 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (713)420-2600 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.07.Submission of Matters to a Vote of Security Holders. The 2011 Annual Meeting of Stockholders of ElPaso Corporation was held on May 17, 2011.A total of 651,607,302 shares of the corporation’s common stock entitled to vote were present or represented by proxy at the meeting constituting a quorum for the transaction of business.At the meeting, the following proposals were presented for a stockholders’ vote: (i) the election of twelve directors; (ii) an advisory vote on the compensation of El Paso’s named executive officers (say on pay); (iii) an advisory vote on the frequency of holding subsequent advisory votes on executive compensation; and (iv) the ratification of the appointment of Ernst & Young LLP as El Paso’s independent registered public accounting firm for the fiscal year ending December 31, 2011. Proposal 1 Each of the twelve directors nominated by El Paso was elected with the following voting results: Nominee For Against Abstain Broker Non-Votes Juan Carlos Braniff David W. Crane Douglas L. Foshee Robert W. Goldman Anthony W. Hall Jr. Thomas R. Hix Ferrell P. McClean Timothy J. Probert Steven J. Shapiro J. Michael Talbert Robert F. Vagt John L. Whitmire Proposal 2 The proposal to approve, on an advisory basis, the compensation of El Paso’s named executive officers was approved with the following voting results: For Against Abstain Broker Non-Votes Proposal 3 The proposal on the frequency of future advisory votes on executive compensation received the following voting results: 1 Year 2 Years 3 Years Abstain Broker Non-Votes Proposal 4 The proposal to ratify the appointment of Ernst & Young LLP as El Paso’s independent registered public accounting firm for the fiscal year ending December 31, 2011 was ratified with the following voting results: For Against Abstain Broker Non-Votes - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. EL PASO CORPORATION By: /s/ John R. Sult John R. Sult Executive Vice President and Chief Financial Officer (Principal Financial Officer) Dated:May 18, 2011
